Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
Status of the Claims 
Applicants filed claims 1 - 19 with the instant application according to 37 CFR § 1.114, on 23 December 2021.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 14 and 19, and added new claim 20.  Claims 11 – 13 remain withdrawn as being directed to a non-elected invention.  Consequently, claims 1 – 10 and 14 – 20 are available for substantive consideration. 
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejections set forth in the Action of 9 November 2020 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.

NEW GROUNDS OF REJECTION  
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 5 - 10, 14 – 18, and 20 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Tang, X., et al., Ceramics International 42:  15311 – 15318 (2016) (“Tang (2016)”), in view of US 2016/0235885 A1 to Rompen, E., et al., claiming priority to 3 October 2013 (“Rompen ‘885”), and  Harabi, A. and E. Harabi, Materials Science and Engineering C 51:  206 – 215 (7 March 2015) (“Harabi (2015)”).
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, thus constituting a new basis of rejection.
The Invention As Claimed 
	Applicants claim 1/a solid bone regeneration material comprising a first phase of naturally occurring hydroxyapatite (HA) with pores of diameters greater than or equal to 50 µm, or 14/between 50 nm to 100 nm, 1/the material further comprising a second, synthetic solid phase of calcium phosphate having a Ca/P molar ratio of between 0.2 and 2, the material having a weight ratio between the first and second phases of between 99/1 and 50/50 (first phase/second phase), wherein 20/the hydroxyapatite of natural origin has osteoconductive properties identical to those of natural bone material, wherein 5/the hydroxyapatite of the first phase is obtained from a bone material of natural origin, wherein 6/the first phase is at least partially sintered, wherein 7/the material further comprises at least one therapeutic agent, such as antibiotics, antivirals, anti-inflammatories, hormones, growth factors, anti-rejection agents, stem cells, or mixtures thereof, wherein 15/the second phase has a Ca/P molar ratio between 0.3 and 1.8, or 16/between 0.5 and 1.65, wherein 20/ the hydroxyapatite of natural origin has osteoconductive properties identical to those of natural bone material, and 9/10/a medical device and a composition comprising the bone regeneration material.
The Teachings of the Cited Art 
	Tang (2016) discloses porous, biphasic calcium phosphate (BCP) bioceramics scaffolds prepared from hydroxyapatite (HA) and β-tricalcium phosphate nanoparticle powders, wherein the average diameter of the macropores in the BCP material is in the range of 100 – 500 µm, wherein the scaffolds have the ability to promote the cellular growth and proliferation of human dental pulp stem cells (hDPSC’s), with the cells demonstrating favorable cellular adhering capacity on the pore surface of the scaffolds (see Abstract), wherein, for the purpose of hard tissue regeneration, BCP bioceramics scaffolds with both macro- and micropores are preferred, (see p. 15311, 2nd col., 2nd para.), the β-TCP prepared to a Ca/P ratio of 1.50 (see p. 15312, 1st col., 3rd para.), wherein the scaffolds were prepared by a slurry foaming method utilizing equal masses of HA and β-TCP nanoparticle powders as starting materials (see p. 15312, 2nd col., 1st para.; see also FIG. 1), wherein separate phases of HA and β-TCP were detected through X-ray powder diffraction (see p. 15313, 2nd col., 3rd para.; see also FIG. 3), and wherein micropores with average diameter of 15.0 µm are found on the walls of the porous BCP scaffolds, the micropores in the scaffolds being necessary for fluid circulation, which may promote the scaffold degradation in vitro and in vivo (see p. 1317, 1st col., 1st para.).  The reference does not expressly disclose a bi-phasic calcium phosphate material wherein the HA component of the material is of natural origin, from animal bone, with macropores of greater than 50 µm in diameter, wherein the HA is at least partially sintered, and wherein the material is used in a medical device, and/or a composition.  The teachings of Rompen ‘885 and Harabi (2015) remedy that deficiency.
	Rompen ‘885 discloses methods to prepare a bone regeneration material (see ¶[0010]), wherein the material comprises hydroxyapatite (see ¶[0001]), wherein the hydroxyapatite is of natural origin, obtained from natural, mammalian origin, and exhibits identical crystalline structure and morphology to those of a bone material in the natural state (see ¶[0007]; see also ¶¶[0046], [0049]), claims 9, 10), wherein natural hydroxyapatite derived from bone samples allows a  matrix to be obtained that better lends itself to bone regeneration than artificial analogues (see ¶[0008]), wherein the use of natural bone for bone regeneration material allows for recovery and recycling of butcher and slaughterhouse organic waste, forming a low-cost source having abundant bone material (see ¶[0014]), wherein the weight of the hydroxyapatite phase corresponds to a fraction of between 55 and 65% of the initial weight of the bone material sample, before treatment (see ¶[0030]), wherein the bone regeneration material is intended to be used for implants or prostheses for bone formation, bone regeneration, or bone repair at a defective site in a patient (see ¶[0053]), wherein the material is a macroporous material having pores with diameters between 50 and 100 µm (see ¶[0055]), yielding a porous, spatial structure similar to the structure found in bone matrix (see ¶[0006]), and wherein the bone regeneration material can be used in a medical device (see ¶[0057]).
	Harabi (2015) discloses that a careful combination of the main parameters controlling natural hydroxyapatite (NHA: Ca10(PO4)6(OH)2) processing, such as milling techniques, sintering temperatures, and holding times, can lead to an NHA-based bio-ceramic without any foreign oxide additions (see Abstract), wherein microstructure features, such as grain and pore size, wherein, although HA can be synthesized using several methods, or manufactured from natural materials such as coral or bone after removal of the organic materials by heating, in vitro and in vivo studies show that the natural apatite is well tolerated and has better osteoconductive properties than synthetic HA (see p. 206, 2nd col., 1st para.), wherein HA materials manufactured from animal bones, such as cortical bovine bones, have the advantage of inheriting some properties of the raw material such as its chemical composition and structure (id.), wherein the natural hydroxyapatite (NHA) was obtained by calcination of cortical bovine bone at 800 °C for 4 h to remove the organic materials and then dry milled for 30 min (see p. 207, 1st col., 5th para.), wherein, after compacting, samples of the material were sintered at different temperatures ranging from 1050 to 1300° C (see p. 210, 4th para.), and wherein a precise Ca/P ratio of NHA derived from animals (1.68) was selected in order to avoid, or minimize, any possible NHA decomposition (see p. 214, 1st col., last para – 2nd col., 1st para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare porous, biphasic calcium phosphate (BCP) bioceramics scaffolds, the scaffolds prepared from hydroxyapatite (HA) and β-tricalcium phosphate nanoparticle powders, wherein the β-TCP was prepared to a Ca/P ratio of 1.50, as taught by Tang (2016), and wherein the hydroxyapatite phase in the bi-phasic calcium phosphate material is derived from natural hydroxyapatite obtained from bovine bones, has a macroporosity with pore diameters between 50 and 100 µm, and is used in medical devices and compositions, as taught by Rompen ‘885, and wherein the hydroxyapatite is sintered, as taught by Harabi (2015).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Harabi (2015) to the effect that natural apatite is well tolerated and has better osteoconductive properties than synthetic HA, and that HA materials manufactured from animal bones, such as bovine bones, have the advantage of inheriting advantageous properties of the raw material, such as its chemical composition and structure (see p. 206, 2nd col., 1st para.), and by the teachings of Rompen ‘885 to the effect that the porosity of the material is advantageously similar to natural bone matrix.
With respect to claim 1, which claim recites a limitation directed to the relative amount of the first (HA) and second (β-TCP) solid phases in the materials of the invention, the Examiner notes that Tang (2016) discloses preparation of biphasic calcium phosphate materials from starting materials comprising equal masses of HA and β-TCP nanopowders (see p. 15312, 2nd col., 1st para.; see also FIG. 1).  Consequently, it is the Examiner’s position that the resulting biphasic materials have a mass ratio between the two solid phases that reads on the range as recited in claim 1 (“between 99/1 and 50/50”).
With respect to the limitation now recited in new claim 20, the limitation directed to the hydroxyapatite of natural origin having “osteoconductive properties identical to those of natural bone material,” the Examiner notes that Rompen ‘885 discloses the use of hydroxyapatite that comprises “a solid hydroxyapatite phase obtained from a bone material of natural origin and having identical crystalline structure and morphology to those of said bone material” (see ¶[0049]).  It is the Examiner’s position, as would be recognized by one of ordinary skill in the relevant art, that a bone repair material comprising HA of natural origin, such as obtained from bovine bones according to the teachings of Rompen ‘885, and having “identical crystalline structure and morphology” to the source material, as well as a porosity the same as natural bone, would necessarily display osteoconductive properties identical to that of the natural bone origin.  
With respect to claim 6, which claim recites a limitation directed to the first HA phase of the biphasic bone regeneration material being “at least partially sintered,” the Examiner notes that Tang (2016), in FIG. 1 (see p. 15313), provides a flow chart for the disclosed preparation process, which flow chart illustrates a sintering step; in addition, Harabi (2015) discloses specific sintering steps in the preparation of implant devices using the disclosed bone material of natural origin, thus reading on the limitation in question. 
With respect to claims 9 and 10, which claims recite limitations directed to the material of the invention being contained in a medical device (claim 9), and being comprised in a composition (claim 10), the Examiner notes that the cited references disclose calcium phosphate materials that are designed to be, among other uses, implanted in bone defects.  Specifically, Rompen ‘885 specifically discloses use of the disclosed bone material in medical devices (see ¶[0057]).  In addition, the reference specifically characterizes the disclosed bone material as a “composition” (see ¶[0048]), thus reading on the limitation in question.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 5 - 10, 14 – 18, and 20 would have been obvious within the meaning of 35 USC § 103.
Claims 2 and 19 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Tang (2016), Rompen ‘885, and Harabi (2015), as applied in the above rejection of claims 1, 5 - 10, 14 – 18, and 20, and further in view of Brown, W., “Solubilities of Phosphates and Other Sparingly Soluble Compounds,” National Bureau of Standards Report 10 599 (28 May 1971) (“Brown 1971”).


The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a solid bone regeneration material comprising a first solid phase of natural hydroxyapatite, and a second solid phase of a calcium phosphate, wherein the second phase of calcium phosphate has a Ksp (solubility product) greater than that of the first phase.
Applicants also claim 19/a bone regeneration material comprising a first solid phase of hydroxyapatite of natural origin which is macroporous, having pores of diameters greater than or equal to 50 µm, and which is enriched by a second synthetic solid phase of calcium phosphate having a Ca/P molar ratio of between 0.2 and 2, and which is more soluble than the first solid phase of hydroxyapatite of natural origin, the bone regeneration material having a5 defined weight ratio between the first solid phase of hydroxyapatite of natural origin and the second phase of calcium phosphate of between 99/1 and 50/50 (first phase/second phase), and the macroporous first solid phase of hydroxyapatite of natural origin, wherein the pores are interconnected, and wherein the hydroxyapatite of natural origin has osteoconductive properties identical to those of natural bone material.
The Teachings of the Cited Art 
	The teachings of Tang (2016), Rompen ‘885, and Harabi (2015) are relied upon as applied in the above rejection of claims 1, 5 - 10, 14 – 18, and 20.  The references do not expressly disclose a bi-phasic calcium phosphate material wherein the second phase has a Ksp (solubility product) greater than (is more soluble than) that of the first phase.  The teachings of Brown (1971) remedy that deficiency.
Brown (1971) discloses investigations into the solubilities of calcium phosphates for application to systems containing tooth, bone, and dental calculus (see p. 2, 2nd para.), and wherein five solid calcium phosphates with limited solubility are relatively stable in aqueous systems, wherein hydroxyapatite is considered to be the least soluble of these salts, with other four in order of increasing solubility under normal circumstances are β-tricalcium phosphate (whitlockite), octacalcium phosphate, anhydrous calcium phosphate (monetite), and dicalcium phosphate dihydrate (brushite) (see p. 7, last para. – p. 8, 1st para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bi-phasic calcium phosphate bone materials according to the teachings of Tang (2016), Rompen ‘885, and Harabi (2015), wherein the second solid phase, β-tricalcium phosphate, of the bi-phasic material has a greater solubility product than the first, natural hydroxyapatite phase, consistent with the teachings of Brown (1971).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Brown (1971) to the effect that tricalcium phosphate is more soluble than hydroxyapatite.  As one of ordinary skill in the art would recognize, as solubility increases the magnitude of the solubility product of the substance increases.  Thus, tricalcium phosphate, being more soluble than hydroxyapatite, would necessarily have a greater solubility product constant than the natural hydroxyapatite of the first phase.
With respect to the new limitation now recited in claim 19, the limitation directed to the hydroxyapatite of natural origin having “osteoconductive properties identical to those of natural bone material,” the Examiner notes that Rompen ‘885 discloses the use of hydroxyapatite that comprises “a solid hydroxyapatite phase obtained from a bone material of natural origin and having identical crystalline structure and morphology to those of said bone material” (see ¶[0049]).  It is the Examiner’s position, as would be recognized by one of ordinary skill in the relevant art, that a bone repair material comprising HA of natural origin, such as obtained from bovine bones according to the teachings of Rompen ‘885, and having “identical crystalline structure and morphology” to the source material, as well as a porosity the same as natural bone, would necessarily display osteoconductive properties identical to that of the natural bone origin.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 2 and 19 would have been obvious within the meaning of 35 USC § 103.
Claim 3 is rejected pursuant to 35 U.S.C. § 103 as obvious over Tang (2016), in view of Rompen ‘885, and Harabi (2015), as applied in the above rejection of claims 1, 5 - 10, 14 – 18, and 20, and further in view of US 2015/0098875 A1 to Lee, S., et al., claiming priority to 8 October 2013 (“Lee ‘875”).
The Inventions As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a bone regeneration material, wherein the first natural HA phase of the material has a specific surface area of greater than 4 m2/g.
The Teachings of the Cited Art 
	The teachings of Tang (2016), Rompen ‘885, and Harabi (2015) are relied upon as applied in the above rejection of claims 1, 5 - 10, 14 – 18, and 20.  The references do not disclose a bone regeneration material with a specific surface area greater than 4 m2/g.  The teachings of Lee ‘875 remedy that deficiency.
	Lee ‘875 discloses a process is for extracting natural hydroxyapatite from bone in order to make granules for a bone graft (see Abstract), wherein the granules possess a high surface area, a low crude protein content, multiple pore sizes, and high total volumetric porosity (see ¶[0001]), wherein natural hydroxyapatite extracted from bovine bone is almost biocompatible to human bone due to the properties of osteoconductivity (see ¶[0003]), wherein the natural hydroxyapatite granules from bone have a specific surface area greater than 110 g/m2 (see ¶[0007]), wherein a specific surface area of greater than 110 m2/g is obtained by sintering the bone material at a rate of less than 0.1° C/min, for a heating time greater than 20 hours (see ¶[0021]), and wherein natural hydroxyapatite granules with high specific surface area are due to inducing polygonal and irregular shapes of granules through fracturing, and through granulating chemically soaked bone blocks, to not only exceed products presently on the market in these measures, but also to achieve good results in patients (see ¶[0028]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bi-phasic calcium phosphate bone materials according to the teachings of Tang (2016), Rompen ‘885, and Harabi (2015), wherein the solid HA phase, originating from bovine bone, possesses a high surface area, a low crude protein content, multiple pore sizes, and high total volumetric porosity, and wherein the hydroxyapatite has a specific surface area greater than 110 g/m2, as taught by Lee ‘875.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Lee ‘875 to the effect that the bone-derived HA material, with a surface area greater than 110 m2/g, exhibits superior performance to commercially available products, and is well tolerated, and achieves good results in vivo (see ¶[0028]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 3 would have been obvious within the meaning of 35 USC § 103.
Claim 4 is rejected pursuant to 35 U.S.C. § 103 over Tang (2016), in view of Rompen ‘885, and  Harabi (2015) as applied to claims 1, 5 - 10, 14 – 18, and 20 above, and further in view of US 2008/0249633 A1 to Wu, T., claiming priority to 22 August 2006 (“Wu ‘633”).
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a bone regeneration material comprising a first phase of hydroxyapatite and a second phase of calcium phosphate, wherein the second phase is amorphous calcium phosphate (ACP) or a mixture of amorphous calcium phosphate (ACP) and at least one compound, such as monocalcium calcium phosphate (MCP), dicalcium calcium phosphate (DCP), octacalcium phosphate (OCP), calcium deficient apatite (CDA), tricalcium calcium phosphate (TCP), or tetracalcium calcium phosphate (TTCP).
The Teachings of the Cited Art 
The teachings of Tang (2016), Rompen ‘885, and Harabi (2015) are relied upon as applied in the above rejection of claims 1, 5 - 10, 14 – 18, and 20.  The references do not disclose a bone regeneration material wherein the second calcium phosphate phase is amorphous calcium phosphate (ACP).  The teachings of Wu ‘633 remedy that deficiency.
Wu ‘633 discloses biodegradable and biocompatible materials (see Abstract), wherein calcium phosphates, a family of biodegradable polymers, have been widely applied in tissue engineering scaffolds (see ¶[0006], TABLE 2), wherein preferred calcium phosphates include amorphous calcium phosphate (ACP), dicalcium phosphate (DCP), α-tricalcium phosphate (α-TCP), β-tricalcium phosphate (β-TCP), pentacalcium hydroxyl apatite (HA), and tetracalcium phosphate monoxide (TTCP) (see ¶[0020]), and wherein, among these calcium phosphate family members, amorphous calcium phosphate (ACP) has become increasingly important due to it being an important intermediate product for in vivo and in vitro apatite formation, and for its high solubility and better biodegradability (see ¶[0007]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bi-phasic calcium phosphate bone materials according to the teachings of Tang (2016), Rompen ‘885, and Harabi (2015), wherein the second solid phase of calcium phosphate is amorphous calcium phosphate, as taught by Wu ‘633.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Wu ‘633 to the effect that, among the limited number of preferred calcium phosphate family disclosed in the reference, amorphous calcium phosphate possess advantageous properties due to its being an important intermediate product for in vivo and in vitro apatite formation, and for its high solubility and better biodegradability (see ¶[0007]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 4 would have been obvious within the meaning of 35 USC § 103.
 
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ arguments submitted 23 December 2021, but does not find them persuasive.  Applicants argue, with respect to the macroporosity of the natural hydroxyapatite component, that “the large pores of at least 50 µm in the material of Tang (see, for example, Figure 6 therein) do not represent a first solid phase of hydroxyapatite having pores of at least 50 µm in diameter, as required by claim 1; but rather a mixture of hydroxyapatite nanoparticles, TCP nanoparticles and PMMA, as the nanoparticles used by Tang as a starting material are much smaller than the recited pores.”  In response, the Examiner notes that the new grounds of rejection do not rely on the disclosure of Tang (2016) for a teaching that reads on limitations relating to use of a natural-sourced hydroxyapatite with pores diameters greater than 50 µm.  Those limitations are specifically met by the disclosures of Rompen ‘885 (see ¶[0046], ¶[0055]).  Thus, Applicants’ arguments with respect to the alleged deficiencies of Tang (2016) in this regard are not relevant.  	In light of this discussion, Applicants’ additional arguments concerning a distinction between starting materials and the final form of the as-prepared bone regeneration material of the invention, at least with respect to pore size ranges, are also irrelevant.
	Applicants also argue that “the combination of references cited by the Examiner fails to suggest the limitation of ‘hydroxyapatite of natural origin’ recited in claim 1,” because “merely substituting the synthetic hydroxyapatite described by Tang with natural hydroxyapatite (e.g., natural bone or a similar material) . . . would not result in the claimed subject matter.”  The Examiner respectfully disagrees.
	Applicants’ arguments in this regard place considerable emphasis on processing steps disclosed in the primary reference, Tang (2016), concluding that this processing would render the properties of natural HA, substituted in accord with the teachings of Rompen ‘885, “lost completely,” due largely to grinding the HA, and sintering of the resulting materials.  However, the Examiner notes that the grinding to which Applicants refer is a process step applied to the synthesis of hydroxyapatite and, thus, would not be applicable to a different source of naturally occurring HA, as taught by Rompen ‘885.  As far as more generally changing the properties of the HA, the Examiner notes that both Rompen ‘885 and Harabi (2015), stress that it is important for the HA to retain properties that allow the material to be as close to natural HA obtained from mammalian bone sources, including carefully controlling processing of the materials.  As for sintering having a sufficient effect on the HA materials to obviate their desirable properties, Applicants recite limitations in dependent claims (see p. 6) directed to sintering natural HA.  Accordingly, it is the Examiner’s position that the fact of sintering is far less critical than the conditions of sintering.  However, the Examiner notes that neither the claims, nor disclosure in Applicants’ specification (see, for example, p. 8, ll. 13 – 19), disclose appropriate conditions for sintering, which conditions, presumably, would not affect the desirable properties of HA, such as pore size distribution.  Applicants, instead, cite to the disclosure of a non-patent publication, De Carvalho (2019), to provide suggested limits to sintering conditions.  However, Applicants do not otherwise address the differences between the materials of Tang (2016), and materials obtained by substituting the natural HA according to the teachings of Rompen ‘885 and Harabi (2015).  Given that the materials of Tang (2016) are both synthesized as nanopowders, in contrast to materials from the cited art, one of ordinary skill in the art would be both motivated to use HA from natural sources, and to process the material so obtained in a manner that preserves its osteogenic potential, according to the teachings of the cited references, which treatment would not necessarily reduce the advantageous properties of HA obtained from natural sources.
	Applicants also argue that the three-dimensional structures of the combined materials of the invention would necessarily be different from structures obtained according to Tang (2016).  However, the Examiner notes that the features upon which Applicants rely are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The same logic would also apply to arguments proffered by Applicants that “the material of Tang will behave in a significantly different manner than the claimed material upon implantation.”
	With respect to the remaining rejections directed to dependent claims, applicants rely on the arguments against the primary rejection, as discussed above.  Given that discussion, Applicants’ arguments are unpersuasive, and the rejections are maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619